IVERS, Judge,
concurring:
I concur in the opinion as written, but write separately to raise a point regarding the appellant’s pleadings in this ease. In the appellant’s Motion for Panel Review (Appellant’s Mot.), counsel for the appellant quotes from 38 U.S.C. § 1111 but in so doing, fails to include a key phrase (“... except as to defects, infirmities, or disorders, noted at the time of the examination, acceptance, and enrollment ...”), a phrase which is directly applicable to the facts in this case. See Appellant’s Mot. at 3.
Counsel is reminded that the Court does read counsel’s submissions and the pertinent statutes and regulations. An omission such as this is neither helpful to the Court nor helpful to counsel and counsel’s client. See Model Rules of PROFESSIONAL Conduct Rule 3.3(a)(3) cmt. (1994).